DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – Fig. 2, claims 1-3 and claims 1 and 14,
Species 2 – Figs. 3, 6-11, claims 1 and 15,
Species 3 – Figs. 1, 2, 6, claims 1 and 19 and 
Species 4 - Figs. 4, 8, 11, claims 1 and 20.
Sub-species 1 - Figs. 3, 6-11, claims 1, 2, and 4 amended to replace claim 3,
Sub-species 2 – Figs. 6-11, claims 1, 2, and 5 amended to replace claims 3 and 4,
Sub-species 3 – Figs. 6-9, claims 1, 2 and 6 amended to replace claims 3-5,
Sub-species 4 – Figs. 7 and 9, claims 1, 2 and 7 amended to replace claims 3-6,
Sub-species 5 – Figs. 1, 2, and 6, claims 1, 2, and 8 amended to replace claims 3-7,
Sub-species 6 – Figs. 4, 8 and 11, claims 1, 2, and 9 amended to replace claims 3-8,

Sub-species 7, Figs. 6-11, claims 1 and 16 amended to replace claim 15,

Sub-species 9, Figs. 7 and 9, claims 1 and 18 amended to replace claims 15-17.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic only as stated in the species and sub-species breakdown.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species 1 requires two separate pad bodies with color,
Species 2 requires multiple embossing lines not in Species 1,
Species 3 requires embossing units hexagonal in shape not required in species 1 or 2, and
Species 4 requires embossing units round in shape not required by species 1, 2 or 3.
The sub-species depend from the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Pai Chao-Chang on 19 October 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735               

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735